Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 24, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, obstructing governmental administration in the second degree, and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence disproved the defense of justification beyond a reasonable doubt. Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.